Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
12, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00135-CR



                    IN RE DAVID MARK TEMPLE, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                178th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1662171

                          MEMORANDUM OPINION

      On February 11, 2020, relator David Mark Temple filed a “Petition for Writ
of Mandamus, Writ of Prohibition, or Stay of Trial” in this court. See Tex. Gov’t
Code Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. In the petition, relator asks
this court to compel the Honorable Kelli Johnson, presiding judge of the 178th
District Court of Harris County, to vacate the February 5, 2020 order denying
relator’s request to stay the trial scheduled for March 26, 2020, and to stay the trial.
        To be entitled to mandamus relief in a criminal case, the relator must show
that (1) relator has no adequate remedy at law for obtaining the relief the relator
seeks and (2) what relator seeks to compel involves a ministerial act rather than a
discretionary act. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017). A
writ of prohibition must meet the same standards as a writ of mandamus. See In re
Medina, 475 S.W.3d 291, 297 (Tex. Crim. App. 2015). Relator has not presented
separate grounds for a stay of trial.

        Because relator has not met the requirements for either a writ of mandamus
or a writ of prohibition or presented grounds for a stay of trial, we deny relator’s
petition.

        The real party-in-interest, the State of Texas, filed a motion to suspend the
rules of appellate procedure to accelerate and expedite this proceeding. Having ruled
on relator’s requests for relief in this original proceeding, we deny this motion as
moot.




                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2